PER CURIAM.
Having considered appellant’s response to our order to show cause concerning the appealability of the JCC’s Order Granting Employer/Carrier’s Motion for Sanctions, we dismiss this appeal for lack of jurisdiction. Because the JCC dismissed the petition for benefits without prejudice, judicial labor is obviously not at an end. See Augustin v. Blount, Inc., 573 So.2d 104 (Fla. 1st DCA 1991). The portion of the JCC’s order which denied appellant’s request for penalties and interest from July 1, 2002, to December 22, 2003, and relieved the e/c from arranging or providing transportation for claimant does not make the order final. The JCC was not ruling on the merits of appellant’s petition for benefits, but rather on a motion for sanctions. Therefore, the order on appeal is neither a *678final order nor an appealable nonfinal order.
DISMISSED.
BARFIELD, BROWNING and LEWIS, JJ., concur.